IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ADOPTION OF: A.N.S., S.N.S.,       : No. 21 WAL 2017
AND T.I.W.S.                              :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: L.R.W., NATURAL              : the Order of the Superior Court
MOTHER                                    :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of February, 2017, the Petition for Allowance of Appeal

is DENIED.